I am honoured to address the
General Assembly at its fifty-fourth session as a
representative of His Majesty the King of Swaziland. I
bring with me from the Kingdom of Swaziland warmest
greetings and best wishes to all our fellow members from
His Majesty King Mswati III, Her Majesty the Indlovukazi,
the Government and the whole Swazi nation.
The Kingdom of Swaziland congratulates you, Sir, on
your election to the presidency of the General Assembly at
this session. We are especially proud that a fellow southern
African has been elected to this demanding position, and
we are confident that your diplomatic skills and experience
will help you guide and lead this Assembly towards the
successful conclusion of its deliberations.
We should also like to commend the skilful leadership
of the fifty-third session by your predecessor Mr. Didier
Opertti.
We are meeting at a time of great challenges for the
United Nations. The membership is faced with a number of
issues concerning the very shape of our Organization and
the scope of operations that we choose to undertake. The
Kingdom of Swaziland believes that we are fortunate
indeed to have at this time a Secretary-General who
commands such universal respect and who possesses the
qualities of determination, enthusiasm and leadership that
are so necessary as we chart our course for the future. We
call on him and on the staff of the United Nations to keep
up their good work in the service of all Member States.
The Kingdom of Swaziland believes that the
Secretary-General and his staff can best be supported by
our continuing commitment to meeting our financial
obligations in full and on time. We call on all our fellow
Members to comply by honouring their obligations so that
our Organization can have sufficient resources with which
to cope with the widening scope of its operations and to
meet the expectations of us all.
The Kingdom of Swaziland is delighted to extend a
warm welcome to our Organization’s three new Members:
the nation States of Tonga, Nauru and Kiribati. Their
admission is further confirmation of our respect for the
principles of universality and representation, as contained
in the founding Charter of the United Nations.
But even as we welcome these new Members, the
Kingdom of Swaziland is conscious that the principle of
universality is not applied equally to others who feel
excluded from the activities of our Organization. I refer
to the 22 million people of the Republic of China on
Taiwan, who believe that they are being denied their right


to representation in the United Nations. The Government
and the people of the Republic of China on Taiwan have
shown their willingness and capacity to contribute actively
to global development and peace, through disaster relief and
development support to many countries and regions. The
Republic of China on Taiwan is clearly a peace-loving
nation, and is highly developed in all economic, social and
political spheres.
It is the view of the Kingdom of Swaziland that
international peace and security and equitable development
for all mankind, can be achieved only through the inclusion
of all the people of the world in the one truly global
development Organization. We therefore support the call
from an increasing number of Member States for the
establishment of a working group by the General Assembly
to examine the exceptional international situation relating to
the Republic of China on Taiwan and to ensure that the
fundamental right of its 22 million people to participate in
the work and activities of the United Nations is fully
respected. We recognize that, as has been the case in some
other nations, the matter of reunification is for the Chinese
people themselves.
The history of the twentieth century will have further
evidence to support the belief that man apparently and
surprisingly cannot live peacefully side by side with his
neighbour, nor in harmony with nature and his environment.
Despite the many remarkable achievements of the last 99
years, notably in the collapse of ideological and political
colonialism and in the fields of technology, science and
medicine, it will be, in the end, by world wars,
environmental degradation and the emergence of global
epidemics that this century will be remembered.
The Kingdom of Swaziland believes that the
promotion of sustainable international peace and security
must be the main priority for the United Nations, because
it is clear that our collective aim of raising the living
standards of our peoples is possible only in conditions of
global stability and with nations living in harmony
alongside one another.
It has long been recognized that the greatest threat to
global peace lies in the continuing spread of weapons of
mass destruction. Our failure so far as an Organization to
have true commitment from all Members to arms control
and nuclear disarmament has meant that we enter the next
millennium with this threat still overshadowing all matters
of international relations.
The Treaty on the Non-Proliferation of Nuclear
Weapons and the Comprehensive Nuclear-Test-Ban
Treaty are designed as essential first steps towards a
world free from the danger that such weapons pose. We
clearly need to find a way to strengthen the
non-proliferation regime, and also to prevent the flow of
conventional weapons and anti-personnel landmines into
zones of conflict.
The Kingdom of Swaziland therefore calls upon the
Conference on Disarmament to implement the proposal of
the Non-Aligned Movement by establishing as its highest
priority an ad hoc committee to begin negotiations on a
programme for the complete elimination of nuclear
weapons, within a time-bound framework. We also urge
those States with nuclear weapons to implement faithfully
both the letter and spirit of all agreements relating to the
non-proliferation of nuclear weapons and nuclear
disarmament.
Whilst the possibilities of global conflict have
diminished since the end of the cold-war era, it is a fact
that there has been a corresponding increase in the
incidence of internal conflicts and cross-border
disturbances arising from a variety of causes, including
ethnic and religious confrontation. The Kingdom of
Swaziland believes that the emphasis of the United
Nations in dealing with this increase of internal and
cross-border crises should be on the introduction of an
effective mechanism of preventive diplomacy to stop
incidents from escalating out of control. This has been the
focus of regional organizations of which the Kingdom of
Swaziland is a member, such as the Common Market for
Eastern and Southern Africa (COMESA), the Southern
African Development Community (SADC) and the
Organization of African Unity (OAU). We believe that,
while recognizing the overall responsibility of the United
Nations towards global peace, the regional organizations
must take the lead as the building blocks towards stability
and closer cooperation.
The past year in international affairs has been a mix
of progress in some areas of past conflict and the
continuation or emergence of crises in many others. The
United Nations has quite correctly become involved in
trying to help resolve each of these situations, to a greater
or lesser degree, and the Kingdom of Swaziland
commends its efforts and those of all who have played a
similar role.
The Kingdom of Swaziland recognizes the recent
progress made by Israelis and Palestinians towards the
2


implementation of the Wye River peace accord. This has
been a most encouraging step towards lasting peace in the
Middle East region and we applaud the courage and
commitment of the leadership of both sides towards
achieving this aim.
The crisis in the former Yugoslavia earlier this year
gave us cause for great concern, especially in the light of
the threat of the conflict’s spreading to other Balkan States.
We pray that the recent return to relative stability will lead
to lasting peace in that troubled region and that the wishes
of the people for their future will be the guiding principle
in any long-term dispensation.
We have viewed with concern the events in East
Timor following the referendum on independence and we
fully support the decision of the United Nations to accede
to the request of the Indonesian Government for the urgent
deployment of a peacekeeping force. We appeal to all
involved to restore calm to the situation and to respect the
wishes of the people of East Timor for their future.
We have watched with equal concern the apparent
setback in the peace process in Northern Ireland. We
support the efforts of the British and Irish Governments to
create the right conditions of trust and confidence, in which
the people of Northern Ireland can decide their future for
themselves. We urge all parties involved to exercise
restraint and to rediscover the spirit of compromise and
reconciliation that characterized the original Good Friday
Agreement.
Closer to home, on our own continent of Africa, the
past year has given cause for some optimism in a number
of areas; but in others, the tale is all too depressingly
familiar.
We welcome with great relief the signing of the Peace
Agreement between the warring factions in Sierra Leone
and we appeal to both sides to abide by the terms of the
settlement so that their people may benefit from the
dividend of peace after so many years of suffering and lack
of development.
The continuing border dispute between Ethiopia and
Eritrea has unsettled all in the Horn of Africa and we
applaud the decision of both countries to agree to mediation
efforts between them by the United Nations and the OAU.
We pray that this sensible move may lead to a peaceful
settlement of the crisis.
The recent signing of an Agreement by all parties to
the conflict in the Democratic Republic of the Congo has
encouraged all of us in the region. We hope that there
will be commitment by all signatories to the terms of the
ceasefire and that a lasting solution may be found that
will allow the Congolese people to develop their great
potential in peace. This last success is all the more
encouraging for those of us in the SADC region, since it
came about through the combined efforts of a number of
SADC member States. In a similar vein, heightened
tension between two of our members, Angola and
Zambia, was able to be defused before the situation could
escalate into a crisis.
Both of these situations point to the acceptance of
responsibility by our member States for resolving regional
difficulties ourselves. Of course, this does not preclude
our welcome to the willingness of others, such as the
OAU, the United Nations and individual countries that
wish to be involved, especially in the provision of training
and material and financial support. But we firmly believe
in the principle that African problems require african
solutions and we are determined to come up with the
means and mechanisms to abide by it.
On the negative side, the continent has seen the
continuation of two crises that are having an especially
damaging effect on the lives of the people involved and
that we believe require the urgent attention of the United
Nations.
The first concerns the deteriorating situation in
Angola, where peace remains as elusive as ever. We call
on the leadership of UNITA to respect the terms of the
Lusaka Protocol and to recognize the need to use it as the
starting point in the search for lasting peace and national
healing. We appeal to the international community to
continue to support the efforts of SADC and all of us
who are involved in the quest for an end to the suffering
of the Angolan people.
The situation is Somalia, while possessing different
characteristics, has the same distressing effect on the
people of that unfortunate country. The fact is that the
division and lack of any legitimate central authority in
their country has deprived Somalis not only of peace and
the chance for development, but also of a voice of appeal
in regional and international forums.
The time has surely come for the United Nations to
show real commitment to finding a solution to the
Somalia crisis, in the same way that we are expending a
3


great deal of effort and resources in crisis situations in
other parts of the world. The Somali people deserve the
same concern and respect for their future from the rest of
the world as those in countries with perhaps greater global
recognition and resources.
The complex challenges facing the world today lend
greater significance and urgency to the initiatives for reform
of our Organization. The Kingdom of Swaziland believes
that these reforms are essential if the United Nations is to
retain the global credibility and authority that are so
necessary in its operations.
Recent history has shown clearly that the traditional
mechanisms for harmonizing global relations and conflict
resolution, in particular, are no longer effective, and the
United Nations is in real danger of losing the confidence of
its Members in these areas.
Our aim must be to transform our Organization into a
structure that is truly representative of all our Members and
that is transparent and efficient in its operations, while
remaining consistent to the purposes and principles of our
founding Charter.
We believe that the priority should be to achieve
balanced representation in the principal organs of the
United Nations. The Security Council, as a particular
example, requires reform in order to strengthen its
legitimacy. Its composition must reflect the plurality and
diversity of the membership of the United Nations, with
due regard for the profound geopolitical changes in recent
history.
The Kingdom of Swaziland reaffirms its full support
for the African position on reform of the Security Council,
namely, two permanent seats for Africa to be shared on a
rotational basis, as well as three non-permanent seats, and
a re-examination of the exercise of veto power.
It is a fact that the majority of Member States concur
with this need for reform of the Security Council and that
all agree on the urgency attached to the matter. Yet there
has been very little progress made so far by the
Open-ended Working Group established to address this vital
issue. We are concerned at this lack of progress and would
urge the Working Group to overcome whatever obstacles
remain to a resolution that meets Members’ demands for
fairness and urgency.
Turning now to the question of the Millennium
Assembly, to be convened next year, the Kingdom of
Swaziland is encouraged by the emerging consensus
among Member States on the need to articulate a vision
for the international community in the year 2000.
We support the Secretary-General’s theme of the
United Nations in the twenty-first century and the
proposed sub-topics for the Millennium Assembly. Of
these, we believe the closely related sub-topics of peace
and security, on the one hand, and development and
poverty eradication, on the other, to be of the highest
priority in the context of the overall theme.
Future global stability depends on the ability of
national Governments to increase the momentum for
economic development and their capacity to improve the
delivery of job creation and essential social services, such
as health and education.
We believe that poverty eradication can be achieved
only through the promotion of an accelerated pace of
growth and development in the developing countries.
There can be no doubt that, to achieve this aim, we need
the support of the rest of the international community,
and this support can best be coordinated by the United
Nations.
One key factor in the achievement of our aim of
poverty eradication is the concept of the globalization and
liberalization of the global economy. The conclusion of
the Uruguay Round, on the one hand, promised to open
up enormous trade opportunities in the sale and
movement of goods and services, but on the other it
threatened the fragile economies of those countries that
had not achieved the state of preparation to take full
advantage.
The continent of Africa, in particular, continues to
face a multitude of problems as we struggle to settle into
the new world order. Many of us are undertaking painful
reforms of existing structures in order to respond to the
demands of globalization and liberalization. The
implementation of structural adjustment programmes,
often on the instructions of the Bretton Woods
institutions, is having a severely adverse impact on the
social welfare of many African countries, with devastating
effects on the quality of life of our people. We can see
the result of these effects in many countries, where a
decrease in expenditure on social programmes has led to
heightened internal tension and instability.
Clearly, globalization and liberalization as concepts
have much to recommend them. Undoubtedly, they hold
4


the key to an economic future of equal opportunity for all
countries. But we are saying that they need to take into
account the unequal starting points of each country: that
some are better prepared than others to take full advantage
of the opportunities they offer and that many of us may
well lose any hope of catching up. We are seeing the very
sovereignty of countries being eroded by the power of
multinational companies. True economic power is being
held in fewer and fewer hands, and the developing
countries are becoming further marginalized. Social
problems increase as people lose jobs and capital and
currency values are controlled elsewhere.
The developing countries cannot wish away
globalization, but we would wish it to adopt a more human
face, one that recognizes and makes allowances for the
fundamental inequalities between the richer and the poorer
nations of the world and makes concessions to allow us the
opportunity to take full advantage of its opportunities in due
course.
For our part in the Kingdom of Swaziland, we are
aggressively pursuing political, economic, social and
institutional reforms that will have a major impact on all
aspects of national life, in accordance with the wishes and
expectations of the Swazi people themselves.
This year, we launched the national development
strategy, a people-driven vision for the long term, providing
a planning framework for government action priorities for
the next 25 years. The core aim of the strategy is to achieve
a sustainable increase in the standard of living of all
Swazis, with particular emphasis on eliminating poverty
from our society. Our priority is to create the conditions for
a vibrant economy and to increase our capacity to provide
our people with a high level of human development.
This long-term blueprint has been used as the basis for
two short- and medium-term programmes of action by the
Government that are linked to timetables and are fully
accountable for results.
The economic and social reform agenda is a
performance management tool that identifies priority actions
and keeps government performance under close, public
scrutiny and the public sector management programme
designed to improve service delivery and cost-effectiveness
in the public sector. We believe that these initiatives, with
the wishes of the people at their heart, will provide us with
the right conditions in which to prosper and to achieve our
human development objectives.
We have very much appreciated the support of the
United Nations in formulating the strategy. The national
development strategy should, from now on, form the
priority target for all development support from United
Nations agencies. We would wish the same from the
international development finance institutions. We share
the concern of many fellow Member States in the
developing world that too often these institutions’ target
for support is not in tune with the wishes of the country
involved and that the process of project design and
approval is painfully slow. We look forward to working
with the United Nations Development Programme and the
international finance institutions to design projects that
coincide with the wishes of our own people, and within
a time-frame that meets our expectations of speedy
implementation.
In 1996, the Kingdom of Swaziland embarked on a
review of its Constitution with the establishment of a
commission that was tasked with collecting the views of
all Swazis on all aspects of the present Constitution. We
have kept the General Assembly fully informed on the
progress of this commission each year, and I am delighted
to report that the people’s recommendations on the
Constitution will be presented to the nation at the end of
this year. The process will then move forward to the
drafting of these recommendations into a formal
document that will be confirmed by the people
themselves, before final ratification.
Throughout the process of constitutional review, we
have been guided by the principle of involving all Swazis
in the drafting of what will be the Kingdom’s defining
document. Consultation with our people on all important
matters is a principle that we have followed throughout
our history, and is one that has helped us to maintain the
peace and stability with which we have always been
blessed.
I have spoken at length about the efforts we in the
Kingdom of Swaziland are making to improve the lives
of our people. And yet, all our plans and all our good
intentions are meaningless in the face of the danger that
threatens to overwhelm our nation. I am referring, of
course, to the HIV/AIDS crisis, which is already having
a severe impact on the lives of many Swazi families and
which undermines all our hopes for a future of prosperity
and security for all our people. We are facing up to the
fact that the Kingdom of Swaziland has one of the highest
rates of HIV infection in the world, and our hospitals and
clinics are stretched to the limit of capacity as a result.
We are making every effort to halt the spread of the
5


deadly disease. But it is an uphill struggle and involves us
in bringing about a wholesale change in attitude and moral
behaviour.
Our chief concern is to promote awareness of the
danger and of the preventive measures available. Our
resources are limited, and we need the continuing support
of the international community in our efforts to reverse the
downward trend. This appeal was repeatedly made at the
recent Eleventh International Conference on AIDS and
STDs in Africa held in Lusaka. We therefore join other
Member States in a similar predicament in appealing to the
United Nations to coordinate an international response to
the crisis. The very future of our nation, and that of many
others, depends on those with the technical and financial
resources joining forces with us to stem the deadly tide.
In conclusion, I should like to take this opportunity to
express the deep gratitude of Their Majesties, the
Government and the whole Swazi nation, to the United
Nations Development Programme and all its sister agencies,
for the many programmes of assistance undertaken in the
Kingdom of Swaziland since our independence.
We believe that the United Nations, as the one truly
global development Organization, remains the only hope for
overcoming the many complex challenges facing the world
today. Despite the setbacks and obstacles to achieving our
collective aims, there can be no doubt that the world would
be a more troubled place without the combined efforts of
all of us here.
The Kingdom of Swaziland therefore takes great pride
in reaffirming its commitment to the principles and ideals
contained in the United Nations Charter, and we ask
Almighty God to watch over and guide us in the
challenging times ahead for our Organization.












